DETAILED ACTION
The following is a Non-Final Office Action in response to the Request for Continued Examination filed on 8 July 2021.  Claims 1 and 8 have been amended.  Claims 15-20 were previously withdrawn.  Claims 1-20 are pending in this application.  Claims 1-14 have been examined on their merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2021 has been entered.

Response to Arguments
Applicant's arguments, see Remarks, pgs. 9-20, filed 8 July 2021 with respect to rejected claims 1-14 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 

With respect to the Applicant argument, “Rodriguez does not appear to disclose a risk map values or indication of which are spatially mapped to different locations.”  (see Remarks, pg. 12, paragraph 5)  The Examiner respectfully disagrees.  

U.S. Patent Publication No. 2017/0193792 A1 (hereinafter Rodriguez) discloses: 
In yet another aspect of the invention, a system for managing visitor flow in a room in a hospital having one or more patients is provided.  The system includes: a CFD modeling module configured to obtain real-time data relating to one or more environmental conditions in the room from a wireless sensor network present in the room, and create a CFD model of the room; a human body modeling module configured to obtain real-time data relating to a presence and a number of visitors in the room from the wireless sensor network, and create a human body model that indicates an amount of one or more of a temperature, a relative humidity, and a CO.sub.2 level in the room that is attributable to the presence and the number of visitors in the room; a risk of infection modeling module configured to create a risk of infection model based on characteristics of the patients in the room; and a blending module configured to combine the CFD model, the human body model, and the risk of infection model to create a risk map to determine an impact the environmental conditions in the room have on a risk of infection for the patients.  (pg. 1, par. [0007])

For instance, by regulating the number of visitors to a patient's room and/or the amount of time they spend there, the potential for the transmission of pathogens from the visitors to the patient can be reduced.  The present techniques take into account the particulars of the patient in order to better ascertain the risk of pathogen exposure.  For instance, factors such as the patient's age, overall health, etc. can factor into the risk of contracting an illness from contact with others.  Thus, thus the number of visitors may be reduced for a patient that is at a greater risk for infection.  A risk map may be created for each patient room in the hospital to properly address the risks to the particular patient(s) in that room by the flow of visitors.  (pg. 8, par. [0060])

The output from the CFD modeling module 602, the risk of infection model module 604, and the human body model module 606 are provided to a blending CFD analysis module 608.  See FIG. 6.  The blending CFD analysis module 608 will take into account the CFD model from module 602 the risk of infection model from module risk map is as a heat map which uses colors to represent individual risk values.  (pg. 9, par. [0071])

	In summary, Rodriguez teaches a risk map is a heat map which uses colors to represent individual infection risk values to a patient(s) in a particular room(s) of a hospital.  Hence, the prior art meets the claimed limitations of a “visualization of the health risk levels for the spaces in the building, the visualization comprising indications of values of the health risk levels mapped to … the spaces in the building”.  

Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “values of the health risk levels”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In regards to the Applicant’s argument, “Rodriguez does not explicitly teach that the indications of the risk map are ‘health risk levels.’”  (see Remarks, pg. 12, paragraph 5)  The Examiner respectfully disagrees.

U.S. Patent Publication No. 2017/0193792 A1 (hereinafter Rodriguez) discloses: 
In yet another aspect of the invention, a system for managing visitor flow in a room in a hospital having one or more patients is provided.  The system includes: a CFD modeling module configured to obtain real-time data relating to one or more environmental conditions in the room from a wireless sensor network present in the create a risk map to determine an impact the environmental conditions in the room have on a risk of infection for the patients.  (pg. 1, par. [0007])

The output from the CFD modeling module 602, the risk of infection model module 604, and the human body model module 606 are provided to a blending CFD analysis module 608.  See FIG. 6.  The blending CFD analysis module 608 will take into account the CFD model from module 602 the risk of infection model from module 604, the human body model from module 606 and produce a risk map.  The details of the blending CFD analysis were provided above.  Also, as provided above, a common exemplary representation of a risk map is as a heat map which uses colors to represent individual risk values.  (pg. 9, par. [0071])

In summary, Rodriguez teaches a risk map is a heat map which uses colors to represent individual infection risk values to a patient(s) in a particular room(s) of a hospital.  Hence, the prior art meets the claimed limitations of a “… visualization of the health risk levels for the spaces in the building …”.  

With respect to the Applicant’s argument, “Accordingly, Rodriguez does not disclose, teach, or suggest ‘the indications of the values of the health risk levels of the visualization configured to suggest an action, wherein performance of the action reduces a likelihood of infection of one or more occupants in the building’ as recited in 

The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of “… the indications of the values of the health risk levels of the visualization configured to suggest an action, wherein performance of the action reduces a likelihood of infection of one or more occupants in the building” was newly presented in the Request for Continued Examination received on 8 July 2021 by the Office, and has been addressed as set forth in the Office Action below.

In regards to the Applicant’s argument, “… these portions of McGreevy make absolutely no suggestion regarding said heat map “comprising indications of values of the health risk levels mapped to a spatial location of one of the spaces in the building” as required by Claim 1 and similarly Claim 8.”  (see Remarks, pg. 13, paragraph 6)  The Examiner respectfully disagrees.

The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of “… indications of values of the health risk levels mapped to a spatial location of one of the spaces in the building” was newly presented in the Request for Continued Examination received on 8 July 2021 by the Office, and has been addressed as set forth in the Office Action below.

With respect to the Applicant’s argument, 
McGreevy also does not cure the deficiencies of Rodriguez with regards to the limitation “the indications of the values of the health risk levels of the visualization configured to suggest an action, wherein performance of the action reduces a likelihood of infection of one or more occupants in the building” as recited in amended Claim 1 and similarly in amended Claim 8.  (see Remarks, pg. 14, paragraph 1)
The Examiner respectfully disagrees.  
	
The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of “… the indications of the values of the health risk levels of the visualization configured to suggest an action, wherein performance of the action reduces a likelihood of infection of one or more occupants in the building” was newly presented in the Request for Continued Examination received on 8 July 2021 by the Office, and has been addressed as set forth in the Office Action below.

In regards to the Applicant’s arguments, 
Accordingly, ¶ [0035] of Boisvert does not cure the deficiencies of Rodriguez and McGreevy with reference to the limitation “a visualization of the health risk levels for the spaces in the building, the visualization comprising indications of values of the health risk levels mapped to a spatial location of one of the spaces in the building” as required by amended Claim 1 and similarly amended Claim 8.  (see Remarks, pg. 16, paragraph 4)

Paragraph [0035] of Boisvert further does not cure the deficiencies of Rodriguez and McGreevy with reference to the limitation “the indications of the values of the health risk levels of the visualization configured to suggest an action, wherein performance of the action reduces a likelihood of infection of one or more occupants in the building” as recited in amended Claim 1 and similarly in amended Claim 8.  (see Remarks, pg. 16, paragraph 5)
Paragraph [0054] of Boisvert further does not cure the deficiencies of Rodriguez and McGreevy with reference to the limitation “generating a visualization of the health risk levels for the spaces in the building, the visualization comprising indications of values of the health risk levels mapped to a spatial location of one of the spaces in the building” as required by amended Claim 1 and similarly amended Claim 8.   (see Remarks, pg. 17, paragraph 2)

Paragraph [0054] of Boisvert further does not cure the deficiencies of Rodriguez and McGreevy with reference to the limitation “generating a visualization of the health risk levels for the spaces in the building, the visualization comprising indications of values of the health risk levels mapped to a spatial location of one of the spaces in the building” as required by amended Claim 1 and similarly amended Claim 8.  (see Remarks, pg. 18, paragraph 1)

Paragraph [0060] of Boisvert further does not cure the deficiencies of Rodriguez and McGreevy with reference to the limitation “generating a visualization of the health risk levels for the spaces in the building, the visualization comprising indications of values of the health risk levels mapped to a spatial location of one of the spaces in the building” as required by amended Claim 1 and similarly amended Claim 8.

Paragraph [0060] of Boisvert further does not cure the deficiencies of Rodriguez and McGreevy with reference to the limitation “the indications of the values of the health risk levels of the visualization configured to suggest an action, wherein performance of the action reduces a likelihood of infection of one or more occupants in the building” as required by amended Claim 1 and similarly amended Claim 8.


The arguments are moot in light of the new ground of rejection does not rely on the reference of Boisvert (U.S. Patent Publication No. 2020/0227159 A1) for any teachings or matters specifically challenged in the arguments.

Claims 1-14 stand rejected under 35 U.S.C. 103 as set forth below.


Claim Interpretation
In light of the amendments (filed on 8 July 2021) to claims 1 and 8, the claims are no longer interpreted as reciting functional claim language. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0193792 A1 (hereinafter Rodriguez) and U.S. Patent No. 8,437,984 B2 (hereinafter McGreevy), incorporated by reference in Rodriguez, in view of U.S. Patent Publication No. 2020/0141734 A1 (hereinafter Casarez).  

As per claim 1, Rodriguez substantially teaches the Applicant’s claimed invention.  Rodriguez teaches the limitations of a method in a building management system (BMS) performed by one or more processing circuits, the method comprising: 
determining health risk levels for spaces (Rodriguez: pg. 1, par. [0007] and pg. 9, par. [0071] and [0072]; i.e. determination of a risk map, wherein the risk map is a heat map that indicates a level of infection risk to a patient(s) in a room(s) is unacceptably high) in a building using occupancy data for the spaces (Rodriguez: pg. 9, par. [0070]; i.e. an input of a human body model module is both a presence and number of visitors in a room) and using health risk data relating to a risk of contracting or spreading an infectious disease (Rodriguez: pg. 9, par. [0067], [0068] and [0071] and pg. 11, par. [0087]; i.e. a risk of infection module creates a risk of infection model for a patient(s) in particular room of a hospital; and an output from each of the human body model module and the risk of infection module is input into a blending computational fluid dynamics (CFD) analysis module to produce the risk map); 
generating a visualization of the health risk levels for the spaces in the building (Rodriguez: pg. 7, par. [0054] and pg. 9, par. [0071]; i.e. representation of the risk map is a heat map which uses colors to represent individual infection risk values), the visualization comprising indications of values of the health risk levels mapped to the spaces in the building (Rodriguez: pg. 1, par. [0007], pg. 7, par. [0054], pg. 8, par. [0060] and pgs. 9-10, par. [0071] and [0072]; i.e. representation of the risk map is that of the heat map which uses colors to represent individual infection risk values to the patient(s) in each hospital patient room(s)); and 


Not explicitly taught is the health risk levels mapped to a spatial location.

However Casarez, in an analogous art of monitoring of environmental risks (pg. 1, par. [0002]), teaches the missing limitation of the health risk levels (i.e. environmental factors of biological exposure (e.g. infectious diseases)) mapped to a spatial location 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rodriguez and McGreevy (incorporated by reference in Rodriguez) to include the addition of the limitation of the health risk levels mapped to a spatial location to provide an accurate, real-time visual mapping and summary of environmental conditions and hazards throughout a setting of a facility (Casarez: pg. 1, par. [0005] and pg. 2, par. [0009]).

As per claim 2, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a color-coded map of the spaces in the building (Rodriguez: pg. 8, par. [0060] and pg. 9, par. [0071]; i.e. the heat map uses colors to represent individual infection risk values, wherein the risk map is created for each patient room in a hospital), and wherein colors in the color-coded map correspond to the health risk levels for the spaces in the building (Rodriguez: pg. 9, par. 

As per claim 3, Rodriguez teaches performing at least one of an air handling action (Rodriguez: pgs. 3-4, par. [0028] and pgs. 9-10, par. [0072]; “Additionally, by drawing air out of a room (e.g. through a vent) will bring air in from outside.” and “… adjust the hospital air conditioning system, etc.”) or a disinfection action in the building based on the health risk levels for the spaces in the building (Rodriguez: pg. 10, par. [0074]; i.e. “… turning on a UV light to neutralize the bacteria or sanitizer dispensed in the air to neutralize the pathogens.”).

As per claim 4, Rodriguez teaches the air handling action comprises increasing an outdoor air ventilation rate in the building (Rodriguez: pgs. 3-4, par. [0028] and pgs. 9-10, par. [0072]; “Additionally, by drawing air out of a room (e.g. through a vent) will bring air in from outside.” and “… adjust the hospital air conditioning system, etc.”), and wherein the disinfection action comprises using disinfectant light to sanitize air circulated within the building (Rodriguez: pg. 10, par. [0074]; i.e. “… turning on a UV light to neutralize the bacteria …”).

As per claim 6, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a map of the spaces in the building (Rodriguez: pgs. 9-10, par. [0071] and [0072]; i.e. presenting the risk map), the map visually identifying a path to a desired destination based on a determined health 

As per claim 7, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a map of the spaces in the building (Rodriguez: pgs. 9-10, par. [0071] and [0072]; i.e. presenting the risk map), the map visually recommending a space for a desired event based on a determined health risk level for the space on the user interface (Rodriguez: pg. 2, par. [0017], pg. 8, par. [0056], pgs. 9-10, par. [0072] and pg. 11, [0087]; i.e. rerouting individuals based on risk map, where a “navigation/route of visiting can be adjusted dynamically and this change can be delivered to the visitor either as a map displayed on a mobile device …”; and “persuading visitors to go to other galleries …”).

As per 8, Rodriguez substantially teaches the Applicant’s claimed invention.  Rodriguez teaches the limitations of a building management system (BMS), the system comprising: 
one or more processing circuits (Rodriguez: pg. 11, par. [0083]-[0085] and Fig. 7, element 720; i.e. a processor device); and 
one or more computer-readable storage media (Rodriguez: Fig. 7, element 730; i.e. a memory) having instructions stored thereon that, upon execution by the one or 
determining health risk levels for spaces (Rodriguez: pg. 1, par. [0007] and pg. 9, par. [0071] and [0072]; i.e. determination of a risk map, wherein the risk map is a heat map that indicates a level of infection risk to a patient(s) in a room(s) is unacceptably high) in a building using occupancy data for the spaces (Rodriguez: pg. 9, par. [0070]; i.e. an input of a human body model module is both a presence and number of visitors in a room) and using health risk data relating to a risk of contracting or spreading an infectious disease (Rodriguez: pg. 9, par. [0067], [0068] and [0071] and pg. 11, par. [0087]; i.e. a risk of infection module creates a risk of infection model for a patient(s) in particular room of a hospital; and an output from each of the human body model module and the risk of infection module is input into a blending computational fluid dynamics (CFD) analysis module to produce the risk map); 
generating a visualization of the health risk levels for the spaces in the building (Rodriguez: pg. 7, par. [0054] and pg. 9, par. [0071]; i.e. representation of the risk map is a heat map which uses colors to represent individual infection risk values), the visualization comprising indications of values of the health risk levels mapped to the spaces in the building (Rodriguez: pg. 1, par. [0007], pg. 7, par. [0054], pg. 8, par. [0060] and pgs. 9-10, par. [0071] and [0072]; i.e. representation of the risk map is that of the heat map which uses colors to represent individual infection risk values to the patient(s) in each hospital patient room(s));  and 


Not explicitly taught is the health risk levels mapped to a spatial location.

However Casarez, in an analogous art of monitoring of environmental risks (pg. 1, par. [0002]), teaches the missing limitation of the health risk levels (i.e. environmental factors of biological exposure (e.g. infectious diseases)) mapped to a spatial location 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rodriguez and McGreevy (incorporated by reference in Rodriguez) to include the addition of the limitation of the health risk levels mapped to a spatial location to provide an accurate, real-time visual mapping and summary of environmental conditions and hazards throughout a setting of a facility (Casarez: pg. 1, par. [0005] and pg. 2, par. [0009]).

As per claim 9, Rodriguez teaches performing at least one of an air handling action (Rodriguez: pgs. 3-4, par. [0028] and pgs. 9-10, par. [0072]; “Additionally, by drawing air out of a room (e.g. through a vent) will bring air in from outside.” and “… adjust the hospital air conditioning system, etc.”) or a disinfection action in the building based on the health risk levels for the spaces in the building (Rodriguez: pg. 10, par. [0074]; i.e. “… turning on a UV light to neutralize the bacteria or sanitizer dispensed in the air to neutralize the pathogens.”).
As per claim 10, Rodriguez teaches the air handling action comprises increasing an outdoor air ventilation rate in the building (Rodriguez: pgs. 3-4, par. [0028] and pgs. 9-10, par. [0072]; “Additionally, by drawing air out of a room (e.g. through a vent) will bring air in from outside.” and “… adjust the hospital air conditioning system, etc.”), and wherein the disinfection action comprises using disinfectant light to sanitize air circulated within the building (Rodriguez: pg. 10, par. [0074]; i.e. “… turning on a UV light to neutralize the bacteria …”).

As per claim 12, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a color-coded map of the spaces in the building (Rodriguez: pg. 8, par. [0060] and pg. 9, par. [0071]; i.e. the heat map uses colors to represent individual infection risk values, wherein the risk map is created for each patient room in a hospital), and wherein colors in the color-coded map correspond to the health risk levels for the spaces in the building (Rodriguez: pg. 9, par. [0071]; i.e. the heat map uses colors to represent individual infection risk values in the patient rooms of the hospital).

As per claim 13, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a map of the spaces in the building (Rodriguez: pgs. 9-10, par. [0071] and [0072]; i.e. presenting the risk map), and wherein the map visually recommending a path to a desired destination based on a determined health risk level for the path on the user interface (Rodriguez: pg. 2, par. [0017], pgs. 3-4, par. [0028] and pg. 11, [0087]; i.e. rerouting individuals based on risk 

As per claim 14, Rodriguez teaches generating the visualization of the health risk levels for the spaces in the building comprises generating a map of the spaces in the building (Rodriguez: pgs. 9-10, par. [0071] and [0072]; i.e. presenting the risk map), the map visually recommending a space for a desired event based on a determined health risk level for the space on the user interface (Rodriguez: pg. 2, par. [0017], pg. 8, par. [0056], pgs. 9-10, par. [0072] and pg. 11, [0087]; i.e. rerouting individuals based on risk map, where a “navigation/route of visiting can be adjusted dynamically and this change can be delivered to the visitor either as a map displayed on a mobile device …”; and “persuading visitors to go to other galleries …”).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez and McGreevy, incorporated by reference in Rodriguez, in view of Casarez in further view of Non-Patent Literature Publication No. “Applying the Wells-Riley equation to the risk of airborne infection in hospital environments: The importance of stochastic and proximity effects” (hereinafter Noakes).

As per claim 5, Rodriguez and McGreevy (incorporated by reference in Rodriguez) in view of Casarez does not expressly teach determining the health risk levels for the spaces comprises determining a probability of infection for the spaces 

However Noakes, in an analogous art of modeling airborne infections (section: Methods, Fully Mixed Model, paragraph 1), teaches the missing limitation of determining a probability of infection for the spaces based on the occupancy data, a quanta generation rate for the infectious disease, and an outdoor air ventilation rate (section: Methods, Fully Mixed Model, paragraphs 1-3; i.e. a Wells-Riley model for airborne infection) for predicting a new number of infected cases (section: Methods, Fully Mixed Model, paragraph 1).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rodriguez and McGreevy (incorporated by reference in Rodriguez) in view of Casarez to include the addition of the limitation of determining a probability of infection for the spaces based on the occupancy data, a quanta generation rate for the infectious disease, and an outdoor air ventilation rate to advantageously express a response of susceptible individuals to inhaling infectious droplet nuclei (Noakes: section: Methods, Fully Mixed Model, paragraph 3).

As per claim 11, Rodriguez and McGreevy (incorporated by reference in Rodriguez) in view of Casarez does not expressly teach determining the health risk levels for the spaces comprises determining a probability of infection for the spaces based on the occupancy data and an outdoor air ventilation rate.


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rodriguez and McGreevy (incorporated by reference in Rodriguez) in view of Casarez to include the addition of the limitation of determining the health risk levels for the spaces comprises determining a probability of infection for the spaces based on the occupancy data and an outdoor air ventilation rate to advantageously express a response of susceptible individuals to inhaling infectious droplet nuclei (Noakes: section: Methods, Fully Mixed Model, paragraph 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to infection monitoring systems.  



U.S. Patent Publication No. 2016/0306934 A1 discloses a pathogen detection and display system configured to discover and display a location of substances of interest, particularly pathogens that can spread infection.

U.S. Patent Publication No. 2017/0351832 A1 discloses systems and methods for controlling personal health.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117